Citation Nr: 1521765	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether a January 1985 rating decision, which denied the continued entitlement to a permanent and total disability rating for nonservice connected pension purposes, effective from May 1, 1985, should be reversed due to clear and unmistakable error (CUE), including whether there is a pending claim for an improper reduction of benefits.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1974 to September 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The January 1985 rating decision was subsumed by the Board's June 1986 decision.  

2. The Veteran has not specifically alleged error in the Board's June 1986 final decision.  


CONCLUSION OF LAW

The Veteran has not properly pled a motion for CUE in the Board's June 1986 decision.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1104, 20.1400, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE see Livesay v. Principi, 15 Vet. App. 165 (2001)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

II. CUE Claim

The Veteran and his representative have contended that a pending claim for the improper reduction of benefits has remained unadjudicated since 1985 and that there was CUE in the January 1985 rating decision, as it misapplied the criteria of 38 C.F.R. § 3.344 when reducing his disability ratings for pension purposes, as indicated in a March 2015 brief.  

The January 1985 rating decision initially denied the continued entitlement to a permanent and total disability rating for nonservice connected pension purposes, effective from May 1, 1985.  The Veteran appealed that rating decision and a June 1986 Board decision affirmed the denial.  The June 1986 Board decision noted the appeal was from a rating decision action which terminated entitlement to nonservice-connected disability pension because the evidence did not demonstrate that the Veteran was unable to engage in substantially gainful employment by reason of his disabilities.  

When the Board affirms a RO decision, the RO determination "is subsumed by the final appellate decision," pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  Applying this law to the facts of this case, the January 1985 rating decision is clearly subsumed by the June 1986 Board decision, which addressed the termination of pension at that time.  As such, the Board finds the Veteran's allegation of CUE in the January 1985 rating decision is not a proper allegation of CUE under the jurisdiction of the Board.  The Veteran would need to bring a motion for CUE for the narrow issue of the 1986 Board decision.  

Given the Veteran's failure to properly plead CUE in the June 1986 Board decision in regards to his permanent and total disability rating for pension purposes, the Veteran's arguments do not constitute a proper CUE claim and thus warrants dismissal.  


ORDER

The claim for CUE in a January 1985 rating decision, which denied continued entitlement to a permanent and total disability rating for pension purposes, is dismissed without prejudice.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


